Citation Nr: 9931000	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-10 308A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals June 1983 decision which denied 
entitlement to service connection for low back disability.


REPRESENTATION

Moving Party Represented by:  California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.  His awards and decorations include the Combat 
Infantryman Badge, Army Commendation Medal, and Purple Heart 
Medal.

This case comes before the Board of Veterans' Appeals (Board) 
motion by the moving party alleging CUE in the June 1983 
Board decision.


FINDINGS OF FACT

1.  In June 1983 the Board issued a decision in which it was 
found that chronic back pathology was not present in service, 
and that current low back disability may not be related to 
service; it was concluded that chronic low back disability 
was not of service origin.

2.  The Board's decision of June 1983 was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's June 1983 decision did not contain CUE.   38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1983, the Board issued a decision that included a 
determination that the evidence supported the conclusion that 
the veteran's back disability was not of service origin.  At 
that time the Board noted treatment for back complaints in 
service with a diagnosis of lumbago secondary to hypokinesis; 
no objective back disability on VA examination in February 
1972; private chiropractic diagnoses of subluxation complex 
of the lumbar spine with attending fibromyositis in September 
1981, and chronic mechanical derangement of the lumbar spine 
causing chronic strain and sprain of the capsular ligaments, 
and chronic muscle spasm of the lumbar musculature 
concomitant with a hyperlordosis of the lumbar spine; and 
November 1981 VA examination diagnosis of chronic lumbar 
strain secondary to lordotic posture and not related to 
injury.

The moving party sought reconsideration of the Board's June 
1983 determination in May 1998.  It was contended that the 
Board did not correctly consider the provisions of 38 
U.S.C.A. § 1154(b) (formerly 354(b)), and 38 C.F.R. § 3.102.  
It was further contended that the facts of the case, the 
veteran's back complaints and diagnosis in service, back 
complaints after service and diagnosis of back disability in 
1981, supported a finding of combat trauma injury to the low 
back with persistent back pain from then to now.  

Reconsideration of the June 1983 determination for the low 
back was denied in July 1998.  The denial included 
information concerning changes in the law for CUE in Board 
decisions.  In March 1999 the Board provided to the moving 
party a copy of the pertinent regulations regarding a request 
for CUE review of a Board decision.  He was advised to review 
the pertinent regulations and specifically confirm that he 
wished to proceed with CUE review.  Later in March 1999 he 
responded, stating that he wished to continue this motion 
based on the facts and evidence in his reconsideration 
motion.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is codified at 38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this instance the moving party has not demonstrated that 
the Board's June 1983 decision contains CUE.  The fact that 
following combat injuries the veteran was treated for back 
complaints in service with a diagnosis of lumbago secondary 
to hypokinesis, that records of private chiropractic 
treatment after service diagnosed low back disability in 
1981, and that he currently had diagnosed back disability 
does not provide a basis for finding CUE.  The Board 
determination did consider the service medical records, the 
February 1972 examination that found no objective back 
disorder, and the 1981 chiropractic diagnoses.  Besides this 
positive evidence in favor of the claim, the Board also 
considered the negative evidence that included the November 
1981 examination and diagnosis of chronic lumbar strain 
secondary to lordotic posture not related to service.  As 
stated by the U.S. Court of Appeals for Veterans Claims 
(Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

The record before the Board in June 1983 demonstrated no 
diagnosis of a chronic organic back disorder in service.  As 
for the diagnosis in service, lumbago is a descriptive term 
applying to pain in the mid or low back and does not specify 
cause.  Hypokinesis merely means slow movement.  No objective 
back disability was demonstrated on examination in February 
1972, and the chiropractic diagnoses in 1981, even with 
history as provided by the veteran, did not relate the back 
problem to service.  The November 1981 medical opinion found 
no nexus between the diagnosed post-service low back disorder 
and injury in service.  The metallic foreign bodies were not 
described as producing damage to underlying structures or as 
producing any current disability.  Absent medical evidence 
demonstrating a currently manifest disability in November 
1981 related to service, the conclusion of the Board that 
service connection was not warranted for a back disability is 
not "undebatably" wrong.  The arguments raised by the 
moving party constitute no more than a dispute as to how the 
evidence should be weighed and evaluated.  This is not a 
basis to support a finding of CUE.  38 C.F.R. 
§ 20.1403(d)(3).  An argument that the doctrine of reasonable 
doubt was not applied also goes to the weighing and 
evaluation of evidence and it can not provide a basis upon 
which to support a finding of CUE.  38 C.F.R. 
§ 20.1403(d)(3).  The provisions of § 1154(b) are designed to 
apply when records are not available, and in this instance 
there are records showing back complaints after combat 
injuries, and these records were considered at the time of 
the 1983 determination.  Moreover, 38 U.S.C.A. § 1154(b) has 
no role as to matters of medical diagnosis or medical 
opinions as to causation.  In other words, 38 U.S.C.A. § 38 
U.S.C.A. § 1154(b) can not fill the void created by the 
medical conclusion in November 1981 that there was no current 
back disability related to service.  Consequently, after 
review of the evidence of record, the undersigned concludes 
that the moving party has not set forth a valid allegation of 
CUE in either fact or law within the June 1983 decision by 
the Board.  Accordingly, he has not raised a valid claim of 
CUE and the motion is denied.


ORDER

The motion for revision of the June 1983 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


